Citation Nr: 1734490	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  00-17 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral orthopedic disability of the shoulders, to include arthritis.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of frostbite to bilateral feet.

3.  Entitlement to service connection for residuals of frostbite to bilateral feet.


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1962 to June 1964.  He also had additional service following this period, including a period of active duty for training (ACDUTRA) from September 1966 to October 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  An April 2000 rating decision, in pertinent part, determined that new and material evidence had not been received to reopen a previously denied claim of entitlement to service connection for a bilateral shoulder disability.  An April 2004 rating decision, in pertinent part, determined that new and material evidence had not been received to reopen a previously denied claim of entitlement to service connection for residuals of frostbite to bilateral feet.

In December 2015, the Veteran testified before a Veterans Law Judge (VLJ) at a Board hearing.  While the matter was pending, the VLJ who conducted this hearing retired.  Generally, the law requires that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  See 38 U.S.C.A. § 7107 (c); 38 C.F.R. § 20.707.  As the VLJ who conducted the December 2015 Board hearing has since retired, she cannot participate in the adjudication of the Veteran's claim.  In a May 2017 letter, the Veteran indicated that he did not want another hearing.  Therefore, the Board will proceed with addressing the appeal.

This case has a complex procedural history, which will be summarized below.

The Veteran's original claims of entitlement to service connection for a bilateral shoulder disability, as well as service connection for residuals of frostbite to bilateral feet, were denied in a May 1965 rating decision.  In April 1991, the Veteran submitted a claim to reopen these issues.  However, in its June 1998 decision, the Board ultimately determined that new and material evidence had not been received to reopen a claim of entitlement to service connection for residuals of frostbite to bilateral feet, or to reopen a claim of entitlement to service connection for a bilateral shoulder disability.  Subsequently, with respect to these issues, the United States Court of Veterans Appeals (Court) affirmed the Board's decision in its June 1999 Memorandum Decision.  Therefore, the Board's June 1998 decision is final.  38 U.S.C.A. § 7104 (b); 38 C.F.R. § 20.1100.  Since this final denial, the Veteran has filed new claims to reopen these two service connection claims.

In February 2004, the Board determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for a bilateral shoulder disability.  However, in a May 2005 Memorandum Decision, the Court vacated the Board's decision and remanded the matter for compliance with VA's duty to notify.  Similarly, in February 2008, the Board again denied the Veteran's claim to reopen and, again, the Court vacated the Board's decision, in an April 2010 Memorandum Decision, and remanded the matter for compliance with VA's duty to assist.  Ultimately, in January 2016, the Board determined that new and material evidence had been received to reopen the Veteran's service connection claim for a bilateral shoulder disability and remanded the case for further development.

With respect to the issue of whether new and material evidence had been received to reopen the claim of entitlement to service connection for residuals of frostbite to bilateral feet, the Board remanded this issue for further development in February 2008, August 2009, February 2010, and January 2016.

The RO continued the previous denial of these two claims, as reflected in a May 2016 Supplemental Statement of the Case (SSOC), and returned the claim to the Board for further appellate review.  The Board notes that there was substantial compliance with its May 2016 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for residuals of frostbite to both feet is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final decision dated in May 1965, the RO denied, inter alia, the Veteran's claim of entitlement to service connection for residuals of frostbite of the feet.

2.  In a final decision dated June 1975, the RO denied, inter alia, the Veteran's application to reopen his claim of entitlement to service connection for residuals of frostbite of the feet for failure to submit new and material evidence.

3.  In a final decision dated June 1998, the Board denied, inter alia, the Veteran's application to reopen his claim of entitlement to service connection for residuals of frostbite of the feet for failure to submit new and material evidence.

4.  Evidence received since the final June 1998 Board decision is both new and material, and raises a reasonable possibility of substantiating the underlying claim.

5.  The most probative evidence of record is against a finding that the Veteran's bilateral shoulder disability, to include arthritis, is etiologically related to service, including as due to in-service exposure to cold weather.


CONCLUSIONS OF LAW

1.  As new and material evidence has been received, the criteria for reopening the claim of entitlement to service connection for entitlement to service connection for residuals of frostbite to bilateral feet have been met.  38 U.S.C.A. § 5108, (West 2014); 38 C.F.R. §§ 3.104, 3.156 (2016).

2.  The criteria for service connection for a bilateral shoulder disability, to include arthritis, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, which is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In claims to reopen a finally disallowed claim, VAOPGCPREC 6-2014 concluded that the plain language of 38 U.S.C.A. § 5103 (a)(1) does not require VA, upon receipt of a previously denied claim, to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim.  In other words, this opinion holds that the directives of Kent v. Nicholson, 20 Vet. App. 1 (2006) are no longer controlling insofar as it construed the former § 5103(a) to require that VA provide case-specific notice to a claimant in a claim to reopen.

In this case, VA's duty to notify was satisfied by a letter sent to the Veteran in September 2009.  This letter informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties in obtaining evidence.  This letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thereafter, the case has been readjudicated by issuing an SSOC in October 2009 and May 2016.  Therefore, the Veteran has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

Regarding the duty to assist, the Board notes that the claims file contains the Veteran's service treatment records (STRs), service personnel records, VA and private treatment records, buddy statements, and his contentions.  The Veteran has not identified, nor does the record otherwise indicate, any other evidence relevant to his claim that has not been obtained.  Furthermore, the Veteran was provided with a VA examination in April 2016.  Upon review of the evidence, the Board concludes that the medical opinion is adequate for the purpose of rendering a decision in this case.  See 38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board recognizes that the Veteran's ACDUTRA STRs from Eglin Air Force Base (AFB) are unavailable for review.  See VA's December 2013 Forming Finding on Unavailability of Records from Eglin AFB.  The Board is cognizant of Hayre v. West, wherein the Court elaborated on VA's responsibility to obtain a veteran's service records.  188 F.3d 1327 (Fed. Cir. 1999).  However, the Board finds that no useful purpose would be served in remanding this matter for more development.

When service records are missing, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Although case law does not lower the legal standard for proving a service connection claim, it does increase the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the Veteran or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (declining to apply an "adverse presumption" requiring VA to disprove a claimant's allegation of injury or disease when records have been lost or destroyed while in government control).

The Board observes that, where records are unavailable, "VA has no duty to seek to obtain that which does not exist."  Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).  As discussed above, so it is in this case with respect to the Veteran's ACDUTRA STRs from Eglin AFB.

Accordingly, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  New and Material Evidence to Reopen Claim

As fully discussed above, the Veteran's original claim of entitlement to service connection for residuals of frostbite to bilateral feet was denied in a May 1965 rating decision.  Ultimately, in its June 1998 decision, the Board determined that new and material evidence had not been received to reopen the claim, which was affirmed in the Court's June 1999 Memorandum Decision.  Therefore, the Board's June 1998 decision is final.  38 U.S.C.A. § 7104 (b); 38 C.F.R. § 20.1100.

VA must reopen a finally adjudicated claim when new and material evidence is submitted regarding the claim.  38 U.S.C.A. § 5108.  New evidence is defined as existing evidence that was not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the prior final denial, and it must raise a reasonable possibility of substantiating the claim.  Id.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purposes of reopening a claim, the evidence is presumed credible unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

In an August 2004 rating decision, the RO determined that evidence received since the June 1998 Board decision was not new and material evidence sufficient to reopen the Veteran's claim.  Irrespective of any decision by the RO to reopen an appeal, the Board must first make the threshold determination of whether there is new and material evidence to reopen the claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Among the relevant evidence added to the record since the last final denial is evidence showing the weather conditions during the period of time that the Veteran alleges his in-service exposure to cold temperatures occurred.  Further, the Veteran also submitted a June 2008 letter from Dr. R.R., wherein the doctor opines that the Veteran's residual of frostbite is "clearly related to previous frostbite.  In this case, the Board finds that this evidence is new, as it was not previously associated with the record.  Additionally, this evidence is also material, as it raises a reasonable possibility of substantiating the claim by supporting the nexus element of service connection, which was not met at the time of the Board's June 1998 final denial.

Thus, the Board finds that new and material evidence has been submitted to reopen the appellant's claim of entitlement to service connection for residuals of frostbite to bilateral feet.  To this extent only, the benefit sought on appeal is granted.

III.  Legal Criteria for Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, to successfully establish service connection, there must be competent and credible evidence showing (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus or link between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain "chronic diseases" may be presumed to have been incurred in or aggravated by service if they manifest to a degree of 10 percent or more within one year of a Veteran's separation from service.  38 C.F.R. §§ 3.307, 3.309(a).  This presumption is rebuttable by probative evidence to the contrary.  Id.

When a chronic disease is shown in service, sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  To be "shown in service," the disease identity must be established and the diagnosis must not be subject to legitimate question.  Walker v. Shinseki, 708 F.3d 1331, 1335 (Fed. Cir. 2013); see also 38 C.F.R. § 3.303(b).  There is no "nexus" requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease.  Walker, 708 F.3d at 1336.

Service connection may also be granted on a secondary basis for a condition that is not directly caused by the Veteran's service.  38 C.F.R. § 3.310.  In order to prevail under a theory of secondary service connection, the evidence must demonstrate an etiological relationship between (1) a service-connected disability or disabilities and (2) the condition said to be proximately due to the service-connected disability or disabilities.  Buckley v. West, 12 Vet. App. 76, 84 (1998); see also Wallin v. West, 11 Vet. App. 509, 512 (1998).  In addition, secondary service connection may also be found in certain instances when a service-connected disability aggravates another condition.  See Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310(b).

Thus, service connection may be established either by showing (1) direct service incurrence or aggravation, (2) an etiological relationship between the claimed condition and a service-connected disability, or (3) using applicable presumptions, if available.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104 (a); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303 (a).  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.

IV.  Bilateral Shoulder Disability

The Veteran contends that he was exposed to cold weather while in the field at Fort Riley, Kansas, and that his bilateral shoulder disability is related to this exposure.  See December 2015 Board Hearing Transcript.  Having carefully considered this claim, in light of the evidence of record and the applicable law, the Board concludes that the most probative evidence is against the Veteran's claim.

The Board will begin by addressing direct service connection.

As noted above, the first element of direct service connection requires medical evidence of a current disability.  In this case, the Veteran has a current diagnosis of degenerative arthritis in both shoulders.  See April 2016 VA Examination.  Thus, the Veteran has satisfied the first element of service connection.

As previously mentioned, the second element of direct service connection requires medical evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of an injury or disease.

Initially, although arthritis is considered to be a "chronic disease" under 38 C.F.R. § 3.309(a), to be presumed to have been incurred during service, such chronic disease must manifest to a compensable degree within one year of separation from active duty.  In this case, the record reflects that the Veteran was diagnosed with bilateral degenerative arthritis of the shoulders in 1993, which is well beyond the permissible presumptive period.  Thus, service connection on a presumptive basis is not warranted.  See Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).

Additionally, while an October 1963 service treatment record shows that the Veteran complained of shoulder pain, a diagnosis of a chronic disability was not presented.  Similarly, review of his May 1964 separation examination and Medical History Report, as well as the April 1965 VA examination, all reveal completely normal findings with full, asymptomatic range of motion in both shoulders.  Finally, the earliest post-service medical records demonstrating that the Veteran complained of, or was treated for, a shoulder disability was in 1985, which is many years after his separation from active duty and the period of ACDUTRA completed after his active duty.  This prolonged period without complaints or treatment is evidence that there has not been a continuity of symptomatology, and it weighs against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).

Nevertheless, during the pendency of this appeal, the Veteran has asserted that he experienced symptoms during and since his active duty.  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  In this case, the Veteran's assertions that he has continuously experienced shoulder pain since his active service are considered competent evidence.  Layno, 6 Vet. App. at 469-70.  However, after weighing the Veteran's assertions of continuity against the absence of in-service treatment records detailing a chronic disability; normal clinical findings during his separation examination and 1965 VA compensation examination; and the prolonged period before the first post-service treatment and diagnosis, the Board finds that service connection for a bilateral shoulder disability is not warranted on the basis of a continuity of symptomatology since active service.  38 C.F.R. § 3.303 (b).

Even though presumptive service connection is not warranted, the Veteran is not precluded from establishing service connection for a diagnosed disability with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

Regarding direct incurrence, as noted above, an October 1963 STR shows that the Veteran complained of shoulder pain, but a diagnosis of a chronic disability was not presented.  Similarly, as noted above, his May 1964 separation examination and Medical History Report, as well as the April 1965 VA examination, all show normal shoulders and the absence of any abnormalities.  Following the Veteran's separation from service, the earliest documented evidence of any complaints or treatment for a shoulder disability was nearly two decades after his separation from service.  The fact that a shoulder disability was not shown for such a prolonged period after his period of active service weighs against a claim that it was related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (explaining that the Board may consider "evidence of a prolonged period without medical complaint," along with other factors in resolving a claim).

In a June 2008 letter, the Veteran's private physician, Dr. R.R., opined that the Veteran's bilateral shoulder arthritis "may be related" to his active duty, "but only if [an] injury could be documented."  The Board finds that Dr. R.R.'s June 2008 medical opinion is of low probative value, because the physician merely speculated that the bilateral shoulder arthritis "may be related" to his active duty, "but only if [an] injury could be documented."  See Obert v. Brown, 5 Vet. App. 30 (1993) (finding that a medical opinion expressed in terms of "may" also implies "may or may not" and, therefore, is too speculative to establish medical nexus).  Further, the Board recognizes that most of a medical opinion's probative value comes from its reasoning and, as a result, neither a VA examination report nor a private medical opinion is entitled to any probative weight if it contains only data and conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to a doctor's opinion); see also Dennis v. Nicholson, 21 Vet. App. 18, 22 (2007) (recognizing that merely listing evidence before stating a conclusion does not constitute an adequate statement of reasons and bases).  Therefore, as Dr. R.R. simply provided a speculative opinion without any sort of rationale addressing the relationship between the Veteran's bilateral shoulder disability and his service, the Board is assigning low probative value to Dr. R.R. June 2008 medical opinion.

In April 2016, the Veteran was afforded a VA examination.  The examiner noted a diagnosis of bilateral degenerative joint disease.  Following review of the claims file and physical examination, the examiner opined that it is less likely as not (less than 50 percent probability) that the Veteran's bilateral shoulder condition is related to military service, including cold exposure.  In support of this determination, the examiner first noted that the Veteran was only seen on one occasion for right shoulder soreness during service (October 1963) and the treatment prescribed was only heat.  The examiner stated that this indicates a mild condition.  The examiner further noted that, while the Veteran reported a history of shoulder arthritis, this was not a diagnosis rendered by a medical provider during service.

The examiner also noted that the Veteran's STRs show that he was seen on two occasions with possible cold injury: in (1) March 1964 (no evidence of cold injury found); and (2) December 1962 (feet numb without evidence of cold injury).  The examiner indicated that although the Veteran claimed cold injury and bilateral shoulder arthritis at his 1965 VA compensation examination, the physical evaluation and the x-rays were normal.  Finally, the examiner stated that because there is no medical evidence of record documenting any complaints of shoulder pain until many years after service, the Veteran's current condition are more likely than not due to events subsequent to service and natural progression.

The Board notes that the April 2016 VA examination report is highly probative, as it was prepared by a medical professional who reviewed the Veteran's pertinent medical history, conducted an in-person evaluation, and clearly assessed the nature of his bilateral shoulder disability.  Moreover, the examiner's opinions are based on reliable principles and are supported by other evidence of record.

Based on the foregoing evidence of record, the Board finds that the most probative evidence is against a finding that the Veteran's bilateral shoulder disability, to include arthritis, is etiologically related to service.  Although the Veteran has maintained that he his current disability is related to service, including as due to cold exposure, the most probative evidence indicates otherwise.  In fact, the April 2016 VA medical opinion addressed the prior medical findings of record, as well as reconciled any discrepancies between any of the claimed current or past diagnoses.

The Board recognizes that the Veteran is competent to report symptoms that he perceives through his own senses, but these reports must be weighed against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. at 469.  While the Veteran has attempted to establish a nexus through his own lay assertions, he is not competent to offer an opinion as to the etiology of his bilateral shoulder disability due to the medical complexity of the matter involved.  Arthritis requires specialized training for a determination as to diagnosis and causation and, consequently, fall outside the realm of common knowledge of a layperson susceptible to lay opinions on etiology.  Accordingly, the Veteran is not competent to render a nexus opinion or attempt to present lay assertions to establish a nexus between his current diagnosis and his active service.  See Jandreau, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

As the most probative evidence of record is against a finding that the Veteran's bilateral shoulder disability, to include arthritis, is etiologically related to his active military service, including as due to cold weather exposure, the benefit of the doubt rule is not applicable in this case.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a bilateral shoulder disability, to include arthritis, including as due to in-service exposure to cold weather, is denied.


REMAND

In this case, the Veteran is seeking service connection for residuals of frostbite to bilateral feet.  Following review of the claims file, the Board finds that further development of the medical evidence is necessary.

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide a claim.  38 C.F.R. § 3.159 (c)(4)(i).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability or recurrent symptoms of a disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury, or disease in service.  McLendon v. Nicholson, 20 Vet App. 79 (2006).

In this case, the Veteran has not been afforded a VA examination.  As the record suggests a possible relationship between the Veteran's frostbite residuals and his military service, the "low threshold" standard for determining when a VA examination is necessary has been met.  Thus, a remand for such examination is necessary.  McLendon, 20 Vet. App. at 81.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule an appropriate VA examination to assist in determining the nature and etiology of any residuals of frostbite to the Veteran's feet.  After reviewing the claims file and conducting a thorough examination of the Veteran, the examiner must address the following:

a) Since May 9, 2003, has the Veteran been diagnosed with any residuals of frostbite to his feet?  If not, then the examiner should so state and reconcile any conflicting evidence of record, to include prior examinations, lay testimony, private treatment, and any other evidence.

b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's frostbit residuals began in or is otherwise etiologically related to service?  The examiner must accept as credible the Veteran's report of in-service exposure to cold weather.

The examiner is asked to explain in detail the underlying reasoning for his or her opinion, to include citing to relevant evidence, supporting factual data, and medical literature, as appropriate.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words, merely saying he or she cannot respond will not suffice.

The absence of evidence of contemporaneous medical evidence in the service treatment records cannot, standing alone, serve as the basis for a negative opinion.

2.  Ensure the medical opinion is, to the extent possible, responsive to the questions asked.  If not, obtain all necessary additional information.  38 C.F.R. §4.2.

3.  Thereafter, readjudicate the claim in light of this and all other additional evidence.  If the Veteran's claim remains denied, send him and his representative a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


